Citation Nr: 0111958	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  96-30 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for low back pain.

2.  Entitlement to an initial evaluation in excess of 20 
percent for a service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from April 1983 to November 1994.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1995.  In that rating decision, in pertinent part, the RO 
granted service connection for right shoulder, history of 
dislocation, and assigned a noncompensable evaluation, and 
denied a claim of entitlement to service connection for low 
back pain.  The claim of entitlement to service connection 
for low back pain, and the claim for an initial compensable 
evaluation for right shoulder, history of dislocation, were 
REMANDED to the RO for further factual development in 
February 1999.  A rating decision issued in May 2000, 
subsequent to remand, increased the veteran's initial 
evaluation for right shoulder disability to 20 percent, 
effective the day following the veteran's service discharge.  
The RO continued the denial of service connection for the 
veteran's low back pain.  The claims return to the Board 
following the development directed in the remand.

The Board notes that veteran's representative stated, in 
correspondence submitted in September 2000, that the veteran 
was planning to withdraw appeal as to an initial evaluation 
in excess of 20 percent for service-connected right shoulder 
disability.  However, no signed statement from the veteran 
authorizing withdrawal of that issue from appeal is 
associated with the claims file before the Board.  38 C.F.R. 
§ 20.204 (2000).  The appeal as to this issue continues, as 
there is no valid withdrawal.  



FINDINGS OF FACT

1.  There is no medical diagnosis assigned for the veteran's 
back pain.

2.  Medical opinion of record establishes that the veteran's 
current complaints of back pain are not etiologically related 
to his service.

3.  The veteran's right shoulder disability is manifested by 
multidirectional instability, with posterior dislocation of 
the glenohumeral articulation when the veteran's right arm is 
raised in horizontal adduction above, and that dislocation 
self-reduces as the veteran abducts the arm in the horizontal 
plane to 90 degrees.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for back pain.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & Supp. 2000, as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)) 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).

2.  The criteria for an initial evaluation in excess of 20 
percent for a service-connected right shoulder disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991, as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a low back disorder in 
service.  He also contends that he is entitled to an initial 
evaluation in excess of 20 percent for low back pain.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the February 1995 rating decision that there was 
no evidence showing that his preexisting back disorder 
worsened as a result of his military service.  The veteran 
was notified in the remand that medical diagnosis of a 
current medical disorder was required.  Following remand and 
further development, the veteran was notified, by a 
supplemental statement of the case (SSOC) issued in May 2000, 
that there was no medical diagnosis assigned for his 
complaints of back pain, and was informed that there was a 
medical opinion that his current complaints of low back pain 
were not related to complaints of back pain in service.  As 
to the veteran's claim for an increased initial evaluation 
for right shoulder disability, the veteran was informed of 
the criteria for evaluation of the severity of right shoulder 
disability under the applicable diagnostic codes in the 
rating decision, SOC, rating decision following remand, and 
in the SSOC. 

The veteran testified, at a personal hearing conducted in 
February 1996, that he had been treated by a VA physician for 
his back pain.  The RO requested all 1995 and 1996 VA records 
from the Allen Park, Michigan, VA Medical Center, and was 
informed that certain records had been transferred to the VA 
facility at Saginaw.  Those records were requested, and 
additional clinical records were received.  The veteran has 
not identified any additional clinical treatment of his low 
back pain.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board concludes the discussions in the rating decision, 
SOC, remand, and SSOC informed him of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This case was remanded in February 1999 for 
additional development, and the RO complied with all 
instructions.  The appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested all relevant treatment records identified by the 
appellant, and the appellant was informed in various letters 
what records the RO was requesting and he was asked to assist 
in obtaining the evidence.  Service medical records were 
requested and associated with the claims file. 

Subsequent to the February 1999 remand, the veteran was 
provided VA examination in November 1999, in additional to 
military examinations conducted in March 1999 and in 
September 1999.  The VA examiner reviewed the claims file and 
provided an opinion as to the relationship between the 
appellant's back disorder and his military service.  The 
examination reports of all three examinations are consistent 
as to both claims on appeal.

Moreover, in March 2001, the veteran was notified, by 
correspondence from VA, of enactment of the VCAA, and of his 
right to identify any additional evidence which might assist 
him in proving his claims.  The veteran did not identify any 
further development or evidence.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

1.  Claim for service connection for back pain

The veteran sought treatment for low back pain in service in 
January 1984.  He provided a history of low back pain from 
age 12 to age 15.  No medical diagnosis was assigned.  The 
veteran complained of back pain in January 1988 after falling 
on ice.  A contusion was diagnosed.  Radiologic examination 
conducted in April 1993 disclosed slight narrowing of the L1-
L2 disc space, otherwise, essentially normal radiologic 
study.  A Medical Board evaluation conducted in July 1994 
assigned a diagnosis of chronic low back pain syndrome, not 
existing prior to service (DNE PTE), but no objective 
findings or abnormality of the back were noted.  

At a personal hearing conducted in February 1996, the veteran 
testified that his back pain was daily, rather than being the 
type of pain that comes and goes.  The veteran also testified 
that he used a backboard for sleeping and that he continued 
to have back pain chronically since service.

On VA examination conducted in July 1996, the veteran 
reported pain in the lumbar spine area.  The examiner noted 
no objective abnormality of the back.  The final diagnosis 
was pain in the lumbar spine, no cause found.

By a statement submitted in August 1996, the veteran 
indicated that any history he had provided of treatment for 
back pain prior to service was erroneous, and he indicated 
that, when he asked his mother to verify his medical history, 
she stated that he had never been seen by a doctor for back 
pain prior to service.  

VA outpatient clinical records dated from May 1995 to June 
1996 reflect that the veteran complained of soreness of the 
low back.  These records are devoid of any diagnosis of a low 
back disorder.  

On military (TDRL) examination in late March 1998, with a 
cover memorandum of transmittal of the examination report 
dated in April 1998, the examiner noted the assignment of the 
diagnosis of chronic low back pain for purposes of the 
Temporary Disability Retired list, but assigned no changed or 
additional diagnosis.  The examiner found no paravertebral 
spasm or subjective complaint of pain on motion of the back, 
and noted that right and left lateral bending were to 25 
degrees without complaint or spasms. He was able to extend 
backward beyond the center line without subjective complaints 
or objective evidence of spasm.  Sitting straight leg raise 
was normal.  Deep tendon reflexes were symmetric bilaterally.  
Manual motor testing was normal.  The examiner noted that 
radiologic examination of the spine had been reviewed and 
demonstrated no significant abnormality. 

On military examination in September 1999, the veteran moved 
slowly due to back pain.  Examination of the back was 
unremarkable.  No changed or additional diagnosis for the 
veteran's back pain was assigned.

On VA examination conducted in November 1999, the veteran 
complained of a painful lower back.  He reported that there 
was always nagging pain, increased with stretching or 
bending.  His posture was good; there was no spasm or atrophy 
of the muscles of the back.  There was tenderness on 
palpation near the lumbosacral area.  Extension was to 20 
degrees with pain, flexion was to 70 degrees with pain.  
There was no neurologic abnormality of the lower extremities.  
Radiologic examination of the lumbosacral spine was normal.  
The examiner concluded that there was subjective complaint of 
low back pain with no objective evidence of orthopedic 
pathology.  The examiner further opined that it was unlikely 
that the present subjective complaints of back pain were 
related to the in-service back complaints.

The law provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service, or may be 
granted for certain diseases defined as chronic, to include 
arthritis, and manifested, generally to a degree of 10 
percent or more, within a specified presumptive period after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 1991 & Supp. 2000, as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2000).

A pre-existing disease or injury will be considered to have 
been aggravated in service, where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

The veteran's complaints of back pain are credible.  However, 
the medical evidence discloses that no medical diagnosis has 
been assigned to the veteran's complaints of back pain.  
Although radiologic examination conducted in April 1993, 
during the veteran's service, disclosed slight narrowing of 
the L1-L2 disc space, VA and military radiologic examinations 
since that time have been interpreted as normal.  

The Board notes that, after the veteran submitted evidence 
that there was no pre-existing back disorder, the RO 
continued to notify the veteran that there was no evidence of 
aggravation of back pain in service.  However, the RO also 
notified the veteran that there was no medical evidence of a 
current medical diagnosis of a back disorder.  The VA 
examiner's a medical opinion that the veteran's current 
subjective complaints of back pain were not related to the 
complaints of back pain noted in service is not a persuasive 
factor in denying the veteran's claim at this time.  

The key issue in this case, regardless of whether the veteran 
had complaints of back pain prior to service, is whether he 
currently has a medically identifiable low back disability, 
and the rating decision, as well as the May 2000 SSOC, 
informed the veteran that medical diagnosis of a back 
disorder was needed to substantiate his claim.  The veteran 
testified that he was treated for low back pain post-service, 
and the medical evidence reflects that the veteran has 
reported that the pain relievers prescribed for his service-
connected right shoulder disability also provide some relief 
for his low back pain.

However, the medical evidence of record reflects that, 
although the veteran has reported back pain on several 
occasions, and limitation of range of motion of the back due 
to pain has been noted, no post-service examiner has 
identified objective pathology of the low back.  The 
preponderance of the evidence establishes that the veteran 
has subjective complaints of back pain without objective 
pathology or an assigned medical diagnosis.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
The Board has considered all the evidence of record, 
including the medical evidence regarding the veteran's 
complaints of back pain in service, and his post-service 
military and VA examinations, and VA outpatient clinical 
records.  The medical evidence discloses that no provider has 
assigned any diagnosis other than chronic low back pain.  
This "diagnosis" is a description of the complaints 
reported by the veteran, but does not identify a disease or 
injury for which service connection may be granted.  Id.  In 
the absence of a disability for which service connection may 
be granted, an award of service connection for back pain is 
not warranted at this time.  If evidence becomes available of 
a current low back ailment, he may present such evidence to 
the RO in an attempt to reopen his claim.  

2. Claim for increased initial evaluation for right shoulder 
disability

The veteran's service medical records disclose that 
subluxation of the right (majo?) shoulder was diagnosed and 
treated in service.  By a rating decision issued in October 
1995, the RO granted service connection for right shoulder, 
history of dislocation, and assigned a noncompensable 
evaluation.  That award was effective in December 1994, 
immediately following the veteran's service discharge, and 
the evaluation was subsequently increased to 20 percent.  
However, as a 20 percent evaluation is not the highest 
schedular evaluation available for shoulder disability, and 
the veteran has not withdrawn the appeal, the appeal for an 
increased initial evaluation continues.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

The most recent examinations of record of the veteran's right 
shoulder were conducted in March 1998, March 1999, September 
1999, and November 1999.  

On military (TDRL) examination in late March 1998, with a 
cover memorandum of transmittal of the examination report 
dated in April 1998, the veteran had forward flexion of the 
right shoulder to 180 degrees, abduction to 130 degrees.  The 
acromioclavicular joint was tender to palpation, and there 
were positive signs of impingement. 

In March 1999, the veteran's range of motion of the right 
shoulder included active elevation to 165 degrees, and muscle 
strength was 5/5 for abduction and both internal and external 
rotation, but there was posterior dislocation of the 
glenohumeral articulation of the right shoulder with 
horizontal adduction.  The dislocation self-reduced as the 
veteran abducted his arm in the horizontal plane of 90 
degrees.  The assigned diagnosis was multidirectional 
instability, right shoulder.

On military examination conducted in September 1999, the 
veteran had subluxation whenever his arm was placed in an 
overhead position, including such as changing a shirt or 
reaching to an overhead shelf.  The examiner concluded that 
the shoulder was persistently unstable with daily activities.

On VA examination conducted in November 1999, the veteran 
reported occasional popping of the right shoulder with 
frequent episodes of increased pain.  Abduction and forward 
flexion were to 165 degrees, but during abduction and 
internal rotation, there was evidence of posterior 
subluxation of the humeral head.  The humeral head could be 
repositioned by manipulation with a distinct noise, described 
by the examiner as a "thud."  There was weakness of the 
shoulder joint and resistance to motion, but no fatigability 
or incoordination.  Examination through magnetic resonance 
imaging (MRI) showed abnormality in the supraspinatus tendon, 
in the anterior labrum, suspicious of a tear, and there were 
degenerative changes involving the acromioclavicular joint 
with mild impingement on the acromioclavicular fat.

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. part 4 
(2000).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life, including employment.  Evaluations are based on 
the amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self- support of 
the individual.  38 C.F.R. § 4.10.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7. 

The veteran's service-connected right shoulder disability is 
currently evaluated under Diagnostic Code (DC) 5201.  Under 
DC 5201, a 20 percent rating is warranted when motion of the 
major arm is limited at shoulder level.  38 C.F.R. § 4.71a, 
DC 5201.  A 30 percent evaluation is warranted when motion of 
the major arm is limited to midway between the side and 
shoulder level.  A 40 percent evaluation is warranted when 
motion of the major arm is limited to 25 degrees or less from 
the side.  

While the evidence reflects that the veteran's range of 
motion is effectively limited in line with the shoulder, at 
90 degrees, because the veteran experiences recurrent 
subluxation with abduction, the veteran has range of motion 
to 90 degrees in all planes without pain.  Thus, the veteran 
does not meet or approximate the criteria for an initial 
evaluation in excess of 20 degrees for right (major) shoulder 
disability under DC 5201.

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 20 percent under any of the 
diagnostic codes applicable to the shoulder, DCs 5200-5203.  
However, there is no medical evidence of dislocation or 
nonunion of the clavicle or scapula, and the evidence clearly 
establishes that there is no ankylosis. Under DC 5202, other 
impairment of the humerus, a 20 percent evaluation is 
warranted for malunion of the humerus with either moderate or 
marked deformity or recurrent dislocation of the 
scapulohumeral joint with frequent or infrequent episodes and 
guarding of arm movements at the shoulder level.  A 30 
percent evaluation is available with recurrent dislocation of 
the scapulohumeral joint with frequent episodes and guarding 
of arm movements.  The preponderance of the evidence 
establishes that the veteran guards against arm movements 
above the head, but no examiner has stated that the veteran 
has guarding of all arm movements.  Thus, the veteran does 
not meet or approximate the criteria for a 30 percent 
evaluation under DC 5203.

Arthritis, when substantiated by x-ray findings, may be 
evaluated as 10 percent disabling when one major joint is 
affected and is painful, under DC 5003.  38 C.F.R. § 4.71a, 
DC 5003.  When arthritis established by x-ray findings 
results in compensable limitation of motion under a 
diagnostic code based on limitation of motion for the 
specific joint or joints involved, the arthritis is evaluated 
under the limitation of motion criteria.  In this case, the 
veteran has been awarded an evaluation based on compensable 
limitation of motion.  The veteran has range of motion I 
excess of 90 degrees, but with pain.  As the veteran's 
complaints of pain are with motion above 90 degrees, but 
there is no evidence that there is pain on range of motion 
prior to 90 degrees, the 20 percent evaluation is adequate to 
encompass the veteran's pain on motion as well as actual 
limitation of motion.  Thus, the veteran is not entitled to a 
separate compensable evaluation for right shoulder disability 
on the basis of evaluation for either pain or degenerative 
joint disease under DC 5003, since the disability due to 
arthritis is encompassed within the compensable evaluation 
due to limitation of motion.  See 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.59; VAOPGCPREC 9-98 (1998); VAOPGCPREC 23-97 (1997).

The preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's right shoulder 
disability.  The veteran remains employed full-time, so the 
evidence does not warrant referral to the RO for evaluation 
of extraschedular considerations on the basis of interference 
with employment.  The evidence is not in equipoise to warrant 
a more favorable finding, and the provisions of 38 U.S.C.A. 
§ 5107 (b), including as amended, are not applicable.


ORDER

Entitlement to service connection for low back pain is 
denied.

Entitlement to an increased initial evaluation in excess of 
20 percent for right shoulder disability is denied. 




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

